Citation Nr: 1004549	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  96-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for joint pain, to include 
as secondary to an undiagnosed illness.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 19, 1975 to 
January 12, 1976 and from January 7, 1991 to May 31, 1991, 
and has additional unverified service in the Army reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
the Veteran's claim of entitlement to service connection for 
undiagnosed muscle inflammation of all joints.

In June 2007, the Veteran and his wife testified before the 
undersigned Veterans Law Judge, seated at the RO in San 
Juan, Puerto Rico.  A transcript of the hearing has been 
associated with the claims file. 

Most recently, in October 2007, the Board remanded this case 
for additional development.  The file has now been returned 
to the Board for further consideration.

The Board notes that by the Veteran's statement, received in 
November 2009, he revoked his current VA From 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative.

The Board also notes that by the Veteran's above-referenced 
statement, he requested that his claim be advanced on the 
docket.  The Veteran did not assert bases of entitlement, 
specifically advanced age, severe financial hardship, or 
other sufficient cause, that would allow the Board to 
advance his claim on the docket pursuant to  38 U.S.C.A. § 
7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2009).   

Thus, pursuant to 38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 
20.900(c)(2) (2009), without specific reasons why 
advancement is sought, the Veteran's statement is not a 
proper Motion for Advancement on the Docket, and the Board 
may not rule on such.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.

It appears that the records related to the Veteran's Social 
Security disability benefits claim have not been associated 
with the claims file.  Records associated with the Veteran's 
Social Security disability benefits claim may include 
evidence pertinent to his claim of entitlement to service 
connection for joint pain, to include as secondary to an 
undiagnosed illness.  Because VA is on notice that there are 
additional records that may be applicable to the Veteran's 
claim and because these records may be of use in deciding 
the claim, these records are relevant and should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the VA form 21-4138 
(Statement in Support of Claim) 
received by Board in September 2009, 
the Veteran is currently receiving 
Social Security Administration (SSA) 
benefits.  Therefore, the RO/AMC must 
attempt to obtain and associate with 
the claims file all relevant records 
related to the Veteran's SSA benefits, 
to include any medical records upon 
which the SSA based its decision.  Any 
and all responses, including negative 
responses, from the SSA must be added 
to the claims file.  

2.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claim of entitlement to service 
connection joint pain, to include as 
secondary to an undiagnosed illness, 
considering any additional evidence 
added to the record.  If the action 
remains adverse to the Veteran, provide 
him with a Supplemental Statement of 
the Case and allow him an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

A remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


